DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14, 17, and 19-23 are pending. Claims 9, 13, 17, and 19 have been amended as per Applicants' request. Claims 15, 16, and 18 have been canceled as per Applicants' request.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-14, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 9, 10, 12-16, 20, 21, and 24 of U.S. Patent No. 11,309,911. Although the claims at issue are not identical, they are not patentably distinct from each other because
Current Application
US 11,309,911
1. A data processing platform comprising:
a memory;

a processor coupled to the memory and operable to:

receive a set of data items;

identify a group of bits and remaining data for each respective data item in the set of data items based on data content of the respective data item;

sort the set of data items based on the groups of bits;

encode the groups of bits by querying multiple encoding tables and summing a plurality of integers therefrom to create a code word containing compressed information representing values of all groups of bits for the set of data items;

store the remaining data for each of the data items and the code word in the memory;
decompress the code word to recover the groups of bits; and

pair the recovered groups of bits with their respective remaining data.
1. A data processing platform comprising:
a memory;

a processor coupled to the memory and operable to:

receive a set of data items;

identify suffix data and a prefix for each respective data item in the set of data items based on data content of the respective data item;

sort the set of data items based on the prefixes;


encode the prefixes by querying multiple encoding tables and summing a plurality of integers therefrom to create a code word containing compressed information representing values of all prefixes for the set of data items;


store the suffix data for each of the data items and the code word in the memory;
decompress the code word to recover the prefixes; and

pair the recovered prefixes with their respective suffix data.
2. The data processing platform of claim 1, wherein:

the multiple encoding tables each include a number of indexes; and

querying the multiple encoding tables provides the plurality of integers representing respective indexes for the groups of bits.
2. The data processing platform of claim 1, wherein:

the multiple encoding tables each include a number of prefix indexes; and

querying the multiple encoding tables provides the plurality of integers representing respective prefix indexes for the prefixes.
3. The data processing platform of claim 2, wherein:

the multiple encoding tables are provided such that, for each group of bits, the respective index provides a count based on a plurality of ordered collections of values for the groups of bits ordered by an ordering property; and

the counts are based on the respective value's relative position in the ordered collections.
3. The data processing platform of claim 2, wherein:

the encoding tables are provided such that, for each prefix, the respective prefix index provides a count based on a plurality of ordered collections of prefix values ordered by an ordering property; and

the counts are based on the prefix's relative position in the ordered collections.
4. The data processing platform of claim 3, wherein the count for each respective index indicates a number of ordered collections of values of the groups of bits where each ordered collection's size is the output of a function applied to the values relative position in the ordered collections, and all values in the ordered collections are less than the value of the respective group of bits as computed by the ordering property.
4. The data processing platform of claim 3, wherein the count for each respective prefix index indicates a number of ordered collections of prefix values where each ordered collection's size is the output of a function applied to the prefix values' relative position in the ordered collections, and all prefix values in the ordered collections are less than the value of the respective prefix as computed by the ordering property.
5. The data processing platform of claim 1, wherein the processor is further operable to at least partially compute the multiple encoding tables in response to a requirement to decompress the code word.
6. The data processing platform of claim 1, wherein the processor is further operable to at least partially compute the multiple encoding tables in response to a requirement to decompress the code word.
6. The data processing platform of claim 1, wherein the multiple encoding tables include a number k of encoding tables l0 to lk-1, the encoding tables partially encoding respective ones of k groups of bits.
8. The data processing platform of claim 1, wherein the multiple encoding tables include a number k of encoding tables to l0 to lk−1, the encoding tables partially encoding respective ones of k prefixes.
7. The data processing platform of claim 6, wherein the processor is further operable to:

when creating the code word, access the multiple encoding tables to obtain respective partial values for the expression:
                                            
                                                σ
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    p
                                                                                
                                                                                
                                                                                    i
                                                                                
                                                                            
                                                                            +
                                                                            i
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            i
                                                                            +
                                                                            1
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        

where σ is the code word and p is the value of the ith group of bits in the order provided by the sorting.
9. The data processing platform of claim 8, wherein the processor is further operable to:

when creating the code word, access the multiple encoding tables to obtain respective partial values for the expression:
                                            
                                                σ
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    p
                                                                                
                                                                                
                                                                                    i
                                                                                
                                                                            
                                                                            +
                                                                            i
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            i
                                                                            +
                                                                            1
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        

where σ is the code word and pi is the value of the ith prefix in the order provided by the prefix sorting.
8. The data processing platform of claim 7, wherein multiple encoding tables contain group of bits values and indexes that are not arranged in order of the group of bits values.
10. The data processing platform of claim 9, wherein multiple encoding tables contain prefix values and indexes that are not arranged in order of the prefix values.
10. The data processing platform of claim 1, wherein the processor sorts the data items using only the groups of bits.
12. The data processing platform of claim 1, wherein the processor sorts the data items using only the prefixes.
11. A method of compressing and storing data comprising:

receiving a set of data items;

identifying a group of bits and remaining data for each respective data item in the set of data items based on data content of the respective data item;

sorting the set of data items based on the groups of bits;

encoding the groups of bits by querying multiple encoding tables and summing a plurality of integers therefrom to create a code word containing compressed information representing values of all groups of bits for the set of data items;

storing the remaining data for each of the data items and the code word;

decompressing the code word to recover the groups of bits; and

pairing the recovered groups of bits with their respective remaining data.
13. A method of compressing and storing data comprising:

receiving a set of data items;

identifying suffix data and a prefix for each respective data item in the set of data items based on data content of the respective data item;

sorting the set of data items based on the prefixes;

encoding the prefixes by querying multiple encoding tables and summing a plurality of integers therefrom to create a code word containing compressed information representing values of all prefixes for the set of data items;


storing the suffix data for each of the data items and the code word;

decompressing the code word to recover the prefixes; and

pairing the recovered prefixes with their respective suffix data.
12. The method of claim 11, wherein: the multiple encoding tables each include a number of positions for the groups of bits, and

wherein querying the multiple encoding tables provides the plurality of integers representing respective positions for the groups of bits.
14. The method of claim 13, wherein:
the multiple encoding tables each include a number of prefix positions, and

wherein querying the multiple encoding tables provides the plurality of integers representing respective prefix positions for the prefixes.
13. The method of claim 12, wherein the multiple encoding tables are provided such that, for each group of bits, the respective index provides a count based on a plurality of ordered collections of values for the groups of bits ordered by an ordering property, wherein the counts are based on the respective values' relative position in the ordered collections.
15. The method of claim 14, wherein the encoding tables are provided such that, for each prefix, the respective prefix index provides a count based on a plurality of ordered collections of prefix values ordered by an ordering property, wherein the counts are based on the prefix's relative position in the ordered collections.
14. The method of claim 13, wherein the count for each respective index indicates a number of ordered collections of values for the groups of bits where each ordered collection's size is the output of a function applied to the values' relative position in the ordered collections, and all values in the ordered collections are less than the value of the respective group of bits as computed by the ordering property.
16. The method of claim 15, wherein the count for each respective prefix index indicates a number of ordered collections of prefix values where each ordered collection's size is the output of a function applied to the prefix values' relative position in the ordered collections, and all prefix values in the ordered collections are less than the value of the respective prefix as computed by the ordering property.
17. The method of claim 16, wherein the multiple encoding tables include a number k of encoding tables l0 to lk-1, the encoding tables partially encoding respective ones of k groups of bits,

the method further comprising:
when creating the code word σ, access the multiple encoding tables to obtain respective partial values for the expression:
                                            
                                                σ
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    p
                                                                                
                                                                                
                                                                                    i
                                                                                
                                                                            
                                                                            +
                                                                            i
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            i
                                                                            +
                                                                            1
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        

where σ is the code word and pi is the value of the ith group of bits in the order provided by the group of bits sorting.
20. The method of claim 13, wherein the multiple encoding tables include a number k of encoding tables to l0 to lk−1, the encoding tables partially encoding respective ones of k prefixes.

21. The method of claim 20, further comprising:
when creating the code word σ, access the multiple encoding tables to obtain respective partial values for the expression:
                                            
                                                σ
                                                =
                                                
                                                    
                                                        ∑
                                                        
                                                            i
                                                            =
                                                            0
                                                        
                                                        
                                                            k
                                                            -
                                                            1
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    p
                                                                                
                                                                                
                                                                                    i
                                                                                
                                                                            
                                                                            +
                                                                            i
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            i
                                                                            +
                                                                            1
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        

where σ is the code word and pi is the value of the ith prefix in the order provided by the prefix sorting.
20. The method of claim 11, wherein sorting the data items based on the groups of bits comprises sort the data items using only the groups of bits.
24. The method of claim 13, wherein sorting the data items based on the prefixes comprises sort the data items using only the prefixes.



Allowable Subject Matter
Claims 21-23 are allowed.
Claims 1-8, 10-14, 17, and 20 are allowed upon the filing of a terminal disclaimer against US 11,309,911.
Claims 9 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are directed towards a specific way of processing and storing data. The claims require that the data be broken up into prefix and suffix parts, sorting the data based on prefixes, encoding the prefixes using multiple tables and summing a plurality of integers therefrom to create a code word, storing suffix data and the code word, decompressing the code word into prefixes, and recover the data by pairing the recovered prefixes and suffix data.
The prior art Chen et al. (US 2011/0158323) discloses the use of Lempel-Ziv based coding method for lossless compression which breaks the data into prefixes and suffixes and removes redundancy from the prefix data. The prior art Gagliardi et al. (US 5,442,630) discloses the Lempel-Ziv algorithm using multiple tables. The prior art alone or in combination does not suggest or disclose the creation of a code word by “encode the prefixes by querying multiple encoding tables and summing a plurality of integers therefrom” in combination with the other elements of the claim.
Claims 21-23 are directed to a specific way of receiving data and decompressing it, where the decompression operates by initializing a search value to be equal to the code word and setting the group of bits to be the largest value in one of the encoding tables and then iterates through the other encoding tables by updating the search value to be the prior search value minus the largest value found in the prior iteration and then setting the group of bits to be the largest value in the next encoding table, which is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136